TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2019



                                      NO. 03-18-00147-CV


                        Commission for Lawyer Discipline, Appellant

                                                v.

     Omar Weaver Rosales, 201701087, 201700840, 201700279, 201700153, 201607308,
                    201607292, 201701948, 201702052, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE;
                 CONCURRING OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 20, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.